Title: To Benjamin Franklin from Samuel Wharton, 25 July 1779
From: Wharton, Samuel
To: Franklin, Benjamin


Dear Sir
Sunday Morning July 25th. [1779]
I send your Excellency the within Letter, and parts of the Leidger, which may, perhaps, contain some News, That you have not received. The Letter is from a Gentleman of good Connexions & Information in London, and Therefore I would ask the Favor of its not being shewn.
I am with great Regard your Exellency’s most affectionate & obt. Servant
Saml. Wharton
 
Addressed: A’ Son Excellence / Monsieur / Monsieur Franklin / &c &c &c / Passy
